Citation Nr: 1418702	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  12-03 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to educational assistance at higher rate of 80 percent under Chapter 33 of Title 38, United States Code (Post 9/11 GI Bill).


ATTORNEY FOR THE BOARD

K. Hudson, Counsel












INTRODUCTION

The Veteran had active service from December 2006 to May 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the St. Louis Education Center dated in May 2011, which awarded the Veteran Chapter 33 educational assistance at the 40 percent level. 


FINDINGS OF FACT

1.  The Veteran had 4 years, 4 months, and 23 days of active duty service after September 10, 2001.  

2.  The first 4 years of the Veteran's active duty service were required to satisfy the service obligation of his ROTC program under 10 U.S.C.A. § 2107; such service is specifically excluded from active duty service for the purpose of administration and payment of benefits under the Post-9/11 GI Bill. 

3.  The Veteran had 4 months and 23 days of qualifying active duty for Post-9/11 GI Bill purposes.


CONCLUSION OF LAW

The criteria for payment of Post-9/11 GI Bill educational assistance at a rate higher than 40 percent have not been met, as the four years of obligated service pursuant to 10 U.S.C.A. § 2107 were properly excluded for qualifying active duty.  38 U.S.C.A. §§ 3301 , 3311, 3313 (West Supp. 2013); 38 C.F.R. §§ 21.9505 , 21.9640 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duties to notify and assist claimants.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The VCAA does not apply to educational assistance claims, including the Post-9/11 GI Bill, which have separate notification and assistance requirements, as set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2013).  See 38 C.F.R. § 21.9510 (2013).  In this case, however, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The VCAA, and, by analogy, the comparable educational assistance provisions, do not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating his claim; thus, any deficiency of notice or of the duty to assist constitutes harmless error.  

The Veteran secured an appointment as a cadet in the Senior Reserve Officer Training Corps (ROTC) and, as such, received financial assistance while earning an approved baccalaureate degree, pursuant to 10 U.S.C.A. § 2107.  He completed his undergraduate degree program in December 2006, and was commissioned for active duty service in the Army effective December 18, 2006.  He remained on active duty until May 2011, a period of 4 years, 4 months, and 23 days.  See 38 U.S.C.A. § 2107(b)(5).  

In May 2011, he applied for Post-9/11 GI Bill educational assistance for pursuit of an advanced degree program to commence after his release from active duty.  Later in May 2011, he was furnished a certificate of eligibility from VA, stating he was entitled to receive 40 percent of the benefits payable under the Post 9-11 GI Bill program, based on creditable service of 143 days.  The Veteran appealed the decision to authorize benefits at the 40 percent rate.  

The Veteran contends that he is entitled to Chapter 33 benefits at the rate of 80 percent, rather than 40 percent.  He contends that he only received ROTC support for 6 semesters, and not the full 4 years.  He believes that the period of time he received ROTC support should be subtracted from his period of active duty to arrive at the correct percentage.  Specifically, he calculates that since he received ROTC support for a total of 24 months, comprising 6 semesters, these 24 months should be subtracted from the 52 months and 23 days of active duty, which totals 28 months and 23 days (863 days) of total aggregate service that should be applied toward the active duty service.  He states that this entitles him to benefits at the 80 percent rate.  

The Veteran argues that VA's system of requiring officers to serve 48 months before counting their service for Post-9/11 GI Bill, results in the inconsistent application of the standards between various categories of Veterans.  First, an officer who receives 4 years of ROTC assistance has already received twice as much financial assistance as one who receives only 2 years of financial assistance, yet both are entitled to the same amount of Post-9/11 GI Bill assistance.  Second, he argues that since all officers who receive an ROTC scholarship, of any length, are required to service 48 months on active duty, the 4-year service requirement is not based on benefits received from the ROTC scholarship.  Therefore, if officers must serve the full 48 months of their contract before entitlement to Post-9/11 GI Bill benefits begins to accrue, it is inconsistent to count the service of enlisted soldiers before their initial contract periods are over for Post-9/11 GI Bill benefits.  He believes that VA should calculate benefits for officers similarly to the method used for enlisted soldiers, whereby the soldier contracts with the military, finishes basic training and then begins accruing time in service toward the Post-9/11 GI Bill.  

However, first, all contracts, and their conditions, pertaining to actual military service are governed by the Department of Defense (DoD) and the branches of service concerned, and VA has no authority to interfere with DoD's application and interpretation of its own laws and regulations.  As such, the specific conditions of a Veteran's ROTC contract are not subject to revision by VA.  The Board also observes that the pertinent law requires that for appointment as an ROTC cadet, the cadet must agree that, at the discretion of the Secretary of the military department concerned, he will accept an appointment, if offered, as a commissioned officer, and that, if he is commissioned as a regular officer he must serve on active duty for four or more years.  10 U.S.C.A. § 2107(b)(5)(A).  

Moreover, VA law is absolutely clear on this point.  Basic eligibility for Post-9/11 GI Bill educational assistance is established for an individual who, commencing on or after September 11, 2001, completes the minimum length of honorable active duty service.  38 U.S.C.A. § 3311(b)(8); 38 C.F.R. § 21.9520.  In general, the amount of educational assistance payable under the Post-9/11 GI Bill is based on the aggregate length of creditable active duty.  38 U.S.C.A. § 3313(c); 38 C.F.R. § 21.9640(a).  The Veteran had over 4 years of active duty.  

However, certain periods of service are specifically excluded from qualifying active duty service.  Specifically, a period of service on active duty as an officer pursuant to an agreement under section 2107(b) of title 10 shall not be considered a part of the period of active duty on which an individual's entitlement to educational assistance under Chapter 33 is based.  38 U.S.C.A. § 3311(d)(1); 38 C.F.R. § 21.9505, Active Duty, (3)(i).  Section 2107(b) of title 10 requires that for appointment as an ROTC cadet, the cadet must agree that, at the discretion of the Secretary of the military department concerned, he will accept an appointment, if offered, as a commissioned officer, and that, if he is commissioned as a regular officer he must serve on active duty for four or more years.  10 U.S.C.A. § 2107(b)(5)(A).

Thus, the Veteran's initial 4-year period of active service as a commissioned officer must be excluded from the aggregate service required to establish entitlement to Post-9/11 GI Bill benefits.  There is no contemplation, in the statutory scheme, of an adjustment in this period based on the Veteran having received less than 4 years of educational assistance under the ROTC program.  Moreover, an officer's period of obligated active duty after ROTC is specifically excluded by law, whereas the period covered by the contract of an enlisted soldier (who has not received the benefit of educational assistance from the military prior to active duty) is not excluded.  It must be pointed out that in both types of situations, the individuals concerned chose to agree to the terms of the contracts.  

Therefore, the Veteran's initial four years of active duty as a commissioned officer was properly excluded from the service countable for Post-9/11 GI Bill benefit purposes.  The remaining 4 months and 23 days of qualifying active duty service which entitles him to 40 percent of the maximum rate (i.e., at least 90 days but less than 6 months of active duty).  38 U.S.C.A. § 3313(c)(7); 38 C.F.R. § 21.9540(a).  

The Board is bound by the applicable law and regulations.  See 38 U.S.C.A. § 7104(c).  In this case, the Veteran's initial 48 months of active duty is explicitly excluded from creditable active duty service under the law and regulations governing eligibility for the Post 9/11 GI Bill.  Accordingly, based on the evidence of record and the Veteran's contentions, there is no legal basis by which the appellant's claim for a higher rate of payment can be granted.  As the law and not the evidence is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to Post-9/11 GI Bill (Chapter 33) educational assistance at a rate higher than 40 percent is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


